STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                             NO.   2021   KW   1629

VERSUS


DAVEDE      L.    LEWIS                                          FEBRUARY      25,       2022




In   Re:          Davede       L.     Lewis,    applying   for                             22nd
                                                                supervisory writs,
                  Judicial           District    Court,    Parish of  St.  Tammany,         No.
                  604, 332.




BEFORE:           WHIPPLE,          C. J.,   PENZATO AND   HESTER,   JJ.


        WRIT      DENIED.



                                                   VGW

                                                   AHP
                                                   CHH




COURT      OF    APPEAL,       FIRST     CIRCUIT




psk LPJ DEPUTY      CL    RK OF COURT
                  FOR    THE   COURT